VELVA L. PRICE
   T r a vis C ou n t y D is t r ict C l e r k
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   January 30, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. BOX 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle:

   A clerk’s record in cause number, D-1-GN-12-001696; 03-15-00009-CV, styled, Byron C. Wilder
   and Barbara A. Wilder vs. Citicorp Trust Bank, FSB etl al is due in your office on Monday, February
   2, 2015. This office is notifying you that it has not received payment for the record as of January 30,
   2015.

   If you have any questions please contact me at (512) 854-3229.

   Sincerely,


   Kirby Hernandez
   Deputy Court Clerk

   cc:          David Rogers
                Andrew Schumacher
                Court File




Administrative Offices     Civil and Family Division       Criminal Division               Jury Office
   (512) 854-9457               (512) 854-9457               (512) 854-9420              (512) 854-9669
   fax: 854-4744                fax: 854-9549                fax: 854-4566               fax: 854-4457